DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 4-5, it is not clear what is meant by “… for transmission in an overlapping resource” – Does it mean that the “first communication” and the “second communication” are scheduled to be transmitted in the same frequency resource and overlapping in time? At lines 6-7, it is not clear how the first communication and the second communication overlap in time when only one of those communications is selected in the preceding step. 
after the selected communication” – is it suggesting a spatial relationship, time relationship, or something else?
In claim 7, it is not clear what is meant by “the selection is performed while a communication….. is transmitted” – is it suggesting that the transmission starts first, then during the transmission, the selection is made? That is what the sentence seems to suggest, and it does not make sense. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwak et al., US 2019/0239283 (Kwak).
Kwak discloses systems and methods for physical random access channel transmissions. 
Regarding claim 1, Kwak teaches a method of wireless communication performed by a user equipment (UE), comprising: selecting a first communication, associated with a first traffic type, or a second communication, associated with a second traffic type, as a selected communication for transmission in an overlapping resource (It is appreciated that the radio access network layer 2 (RAN2) allows the situation that PRACH and SR happens at the same slot. [0106]; a PRACH prioritization rule is utilized to prioritize the PRACH and SR transmissions 
	Regarding claim 2, Kwak further teaches that the rule indicates that the first communication is always selected based at least in part on the first communication being an ultra-reliable low-latency communication and the second communication being an enhanced mobile broadband communication (For Scenario 1, the SR transmission is prioritized over the PRACH since the URLLC requires lower latency than eMBB. [0113]).
	Regarding claim 3, Kwak further teaches dropping an other communication, of the first communication and the second communication and other than the selected communication (It is appreciated that when collisions happen, the channel or transmission with lower priority 
can be dropped. [0107]).
Regarding claim 7, Kwak further teaches that the selection is performed while a communication, of the first communication and the second communication, is transmitted 
Regarding claim 12, Kwak teaches that the first communication and the second communication comprise at least one of: a positive scheduling request, an uplink data channel with dynamic grant, or an uplink data channel with configured grant (PRACH transmission and SR transmission, [0105]).
		Regarding claim 14, Kwak teaches that the selection is at least partially performed in a physical layer of the UE (The embodiments utilize a prioritization rule in the physical layer to prioritize PRACH and SR channels/transmissions. [0027]; a PRACH prioritization rule is utilized to prioritize the PRACH and SR transmissions in the physical layer, RAN1. [0107]).
	Regarding claim 15, Kwak further teaches that the rule is based at least in part on respective priority levels of the first communication and the second communication (Prioritization 1: SR on PUCCH is prioritized over PRACH; Prioritization 2: PRACH is prioritized over SR on PUCCH; Prioritization 3: The network (NW) configures the prioritization rule between SR on PUCCH and PRACH. [0115]-[0117]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak.
Regarding claims 21 and 27, Kwak teaches a user equipment and a method of wireless communication performed by a user equipment (UE), comprising: selecting a first logical channel associated with an uplink data communication and a first traffic type, or a second logical channel associated with a buffer status report and a second traffic type, as a selected communication for transmission (It is appreciated that the radio access network layer 2 (RAN2) allows the situation that PRACH and SR happens at the same slot. [0106]; a PRACH prioritization rule is utilized to prioritize the PRACH and SR transmissions in the physical layer, RAN1. [0107]; It is appreciated that when collisions happen, the channel or transmission with lower priority can be dropped. [0107] – “a first logical channel associated with an uplink data communication and a first traffic type” reads on ‘PRACH transmission’, and “a second logical channel associated with a buffer status report and a second traffic type” can be compared to ‘SR transmission’ (to be further explained later)), wherein the selection is performed based at least in part on a logical channel prioritization rule (a PRACH prioritization rule is utilized to prioritize the PRACH and SR transmissions in the physical layer, [0107]); and transmitting the selected communication in a physical resource scheduled for the first traffic type or the second traffic type (The system 600 prioritizes the transmission using PRACH priority rules, [0094]). Kwak, as applied above, fails to specifically teach employing a buffer status report as the second traffic type data. Kwak, however, teaches using a scheduling request as the second traffic type data. See [0098]-[0107]. Both buffer status report (BSR) and scheduling request (SR) are messages sent by a UE to the network to signal the need to transmit data. The difference is that BSR carries the information related to the amount of data that is waiting to be transmitted, whereas 
Regarding claims 22 and 28, Kwak further teaches that the first logical channel is prioritized over the second logical channel when the first traffic type is an ultra-reliable low-latency communication traffic type and the second traffic type is an enhanced mobile broadband traffic type ([0113]).
	Regarding claims 23 and 29, Kwak further teaches receiving a configuration of the UE that indicates whether the buffer status report associated with the enhanced mobile broadband traffic type can be carried in a physical layer resource associated with the ultra-reliable low-latency communication traffic type (Thus, a PRACH prioritization rule is utilized to prioritize the PRACH and SR transmissions in the physical layer, RAN1.  The prioritization permits and facilitates transmission of the PRACH and SR transmissions on different slots in the physical layer, but can be within the same slot for higher layers, such as RAN2. [0107]).
 Regarding claim 24, Kwak fails to specifically teach that when the configuration indicates that the buffer status report cannot be carried in the physical layer resource associated with the ultra-reliable low-latency communication traffic type, the method further comprises: mapping the buffer status report to a resource not associated with the ultra-reliable low-latency communication traffic type. However, Kwak teaches flexible prioritization depending on different scenarios, as taught at [0113]. Therefore, it would have been obvious 
Regarding claims 25, 26 and 30, Kwak fails to specifically teach that when the first traffic type and the second traffic type are the same traffic type, the logical channel prioritization rule indicates to select the second logical channel as the selected communication, and that the first traffic type is an ultra-reliable low-latency communication traffic type and the second traffic type is an enhanced mobile broadband traffic type. However, it would have been obvious for one of ordinary skill in the art at the time of the invention to implement the teaching of Kwak to set a certain prioritization rule, or to designate certain traffic to be carried as URLLC or eMBB because such variations are within the well-known knowledge in the field of the invention. 

Allowable Subject Matter
Claims 4-6, 8-11, 13 and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Yang et al. PG Pub., the Hosseini et al. PG Pubs., the Cheng et al. PG Pub., the Ohta PG Pub., the Lin PG Pub., the Zou et al. PG Pub., and the Shrestha et al. PG Pub., are cited for further references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIN JUNG/Primary Examiner, Art Unit 2472